PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov









BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/937,352
Filing Date: 10 Nov 2015
Appellant(s): LEE et al.



__________________
John A. LeBlanc
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed Nov. 5, 2020.
Grounds of Rejection to be Reviewed on Appeal

The three (3) grounds of rejection set forth in the Final Office Action mailed Jun. 16, 2020, [“Final Act.”] from which the appeal is taken is modified. A list of rejections withdrawn by the examiner is included under the subheading “WITHDRAWN REJECTIONS.” There are no new grounds of rejection. After the withdrawn rejections, the single remaining ground of rejection in the Final Act. for which this appeal is taken is:
Ground 1 (Appeal Br. ¶ IV.C): Claims 1–6, 8, 9, 12–15, 17, and 20–34 are rejected under 35 U.S.C. § 103 as being obvious over Huang et al. (U.S. Pat. Pub. No.  2015/0371234) (Pub. Date: Dec. 24, 2015) [“Huang”] in view of Wall et al. (U.S. Pat. Pub. No. 2012/0143703) (Pub. Date: Jun. 7, 2012) [“Wall”].
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the Examiner: 
Ground 2 (Appeal Br. ¶ IV.A): The rejection of Claims 1–6, 8, 9, 12–15, 17, and 20–34 under 35 U.S.C. § 112(a) previously set forth in the Final Act. is withdrawn.
Ground 3 (Appeal Br. ¶ IV.B): The rejection of Claims 1–6, 8, 9, 12–15, 17, and 20–34 under 35 U.S.C. § 112(b) previously set forth in the Final Act. is withdrawn.
Background 
Representative Claim
Claim 1, reproduced below, is representative of the subject matter on appeal (emphasis and letters added to contested prior-art limitations). Appellant does not separately argue the patentability of the dependent claims. Thus, all dependent claims stand or fall with the claims from which they depend. In re King, 801 F.2d 1324, 1325 (Fed. Cir. 1986). 
An electronic device comprising:
a first communication circuitry configured to transmit first authentication information corresponding to a user, to a point of sale (POS) device;
a second communication circuitry configured to transmit second authentication information corresponding to the user, to the POS device; and
one or more processors,
wherein the one or more processors are configured to:
control the first communication circuitry to transmit first authentication information to the POS device for a given transaction,
[B] while the first communication circuitry transmits the first authentication information to the POS device, detect that the electronic device is within a distance from the POS device, and
in response to the detecting, control the second communication circuitry to transmit second authentication information to the POS device for the given transaction.
Relevant Background of the Invention
The present invention is drawn to a system, device, and method for making a contactless payment both by near field communications (NFC) and magnetic stripe transmission (MST). Spec., ¶¶ [0007], [0008]. Appellant explains that contactless mobile payments using NFC alone, cannot meet all of a payment user’s needs. Id. at ¶ [0004]. Other contactless communication methods in addition to NFC are also needed, such as MST. Id. at ¶¶ [0004], [0005]. MST is advantageous because it transmits payment data as magnetic field pulses to a POS device—in the same manner as swiping a plastic payment card—without actually swiping the payment card. Id. at ¶ [0054]. 
Relevant Background of the Prior Art
Huang discloses devices, systems, and methods for making contactless payments using MST to “merchant’s conventional point of sale (POS) terminals and other online checkout systems, in physical and virtual environments.” Huang, ¶ [0008] (emphasis added). Huang explains that conventional POS terminals do not generally accept NFC contactless payments and that it would be very expensive to replace all conventional POS terminal with those that permit NFC payments. Id. at ¶ [0003]. Contactless NFC payments are made using ISO-14443 communication protocol. Id. Huang does not generally disclose making NFC contactless payments but acknowledges this functionality as motivation to add MST contactless payment technology. Id.
Wall discloses methods and systems for making contactless payments using NFC between two proximate devices with ISO-14443 communication protocol. Wall, ¶¶ [0003], [0023]. Wall explains that NFC operational distances between the proximate devices range from about 3–4 inches. Id. at ¶ [0003]. Wall further explains that smartphones contain a proximity-enabled NFC controller and detect when two devices are proximate. Id. at ¶¶  [0004] (proximity NFC controller), [0026] (smart phone), [0030] (“NFC controller listens for radio signals.”).
(3) 	Response to Argument
Appellant Misapprehension of Prior Art Huang
Appellant makes two misapprehensions regarding Huang that require correction because they are material to the § 103 rejection on appeal and determinative in affirming the rejection.
First, Appellant avers “MST 102 of Huang is not included in the electronic device 104 while the first/second communication circuitry are included in the electronic device of the claims.” Appeal Br. 12. Appellant demonstrates this point by including Huang, Fig. 1. Id. Examiner respectfully disagrees. The representation of MST 102 as a dongle in Huang, Fig. 1, is but one embodiment. In alternate embodiments not shown in Fig. 1, “MST 102 . . . may be embedded in the mobile communication device 104.” Huang, ¶¶ [0029], [0032] (“[T]he MST 102 may be embedded inside of the mobile communication device 104 as part of mobile communication device 104.”). 
Second, Appellant avers “paragraph 0003 of Huang related to NFC does not disclose a device including NFC circuitry.” Appeal Br. 12. Examiner respectfully disagrees. Huang discloses “[m]obile wallet applications on smartphones,” their difficulty in communicating with conventional POS terminals that do not have NFC contactless payment functionality, and the great expensive to replace non-NFC-enabled POS terminals with those that E.g., Huang, ¶¶ [0003] (also disclosing “NFC [smart] phones”), [0103] (mobile device 104 may be a smartphone), Fig. 1 (“Wallet Application” indicated on the mobile device screen, element 104). An “NFC [smart] phone” is a device that contains NFC circuitry. Id. at ¶ [0003]. Alternatively, NFC is one of several communication modes that MST 102 communicates with the smartphone 104 for operation. Huang, ¶ [0032]. Thus, smartphone 104 must contain NFC circuitry for communication with MST 102.
Accordingly, MST 102 may be integral to the smartphone device 104 and the smartphone device 104 itself contains NFC circuitry for communicating payment information.
§ 103 Rejection Ground 1 (Appeal Br. ¶ IV.C)—The pending claims are obvious in view of the art of record, Huang and Wall.

Appellant argues that Huang and Wall do not teach, either separately or in combination, limitations [A] and [B] of Rep. Claim 1 as identified supra because Huang and Wall “at most discloses the use of different protocols sequentially” and “[s]equentially using different protocols fails to disclose or suggest” limitations [A] and [B] of Rep. Claim 1. Appeal Br. 13. This Court should find Appellant’s arguments unpersuasive as both Huang and Wall disclose all the limitations of Rep. Claim 1.
Huang and Wall disclose what is claimed, i.e., “one or more processors” of the claimed “electronic device” “configured to” “control the first communication circuitry [MST] to transmit first authentication information to the POS device for a given transaction” and “detect that the electronic device [using NFC] is within a distance from the POS device” “while the first communication circuitry transmits the first authentication information to the POS device.” Rep. Claim 1 (brackets added to reflect the communication method as interpreted by Examiner in Rep. Claim 1 as informed by dependent claim 8); Final Act. 13–14 (Claim 8 further limiting the first communication circuitry to MST and second communication circuitry to NFC).
First, regrading limitation [A], Examiner cited to Huang, “where  the ‘magnetic field transmitter 1214 transmits magnetic stripe data of a cardholder to the POS device 120.’” Final Act. 9. 
Second, regarding limitation [B], Examiner cited to Wall, where the NFC functionality of the disclosed smartphone device detects (using communication protocol ISO 14443) when the smartphone is proximate to the POS terminal. Final Act. 9–10. NFC functionality is not limited by MST functionality and operates on the principles of Faraday’s Law. Meaning, “[w]hen the contactless device 120 is placed within the RF field of the device Wall, ¶ [0034]). This occurs irrespective of the operation of the MST because it involves a law of physics and therefore, contemplates “while the first communication circuitry transmits the first authentication information to the POS device.” Rep. Claim 1. 
Examiner suggests that Huang by itself and without reliance on Wall, discloses limitation [B] by relying on the same principles of NFC operation explicitly disclosed by Wall: (1) the disclosed NFC and MST functionality of the disclosed smartphone 104 where NFC and MST antennas are separate and distinct from each other within the same mobile device as explained supra; (2) the disclosed “[c]ontactless [NFC] reader enabled POS terminals (typically using, for example, an ISO 14443 standard)”; Huang, ¶ [0003]; (3) the disclosed POS terminals that do not communicate with NFC and rely only on magnetic stripe data, either by swiping a payment card or using MST; Id.; and, (4) that the reasoning that NFC enabled mobile devices may only communicate with NFC-enabled POS terminals to make a contactless payment. 
Turning to Appellant’s argument that that Huang and Wall “use [ ] different protocols sequentially,” as the reasoning the art of record does not teach limitations [A] and [B] supra, Examiner respectfully disagrees. Both Huang and Wall disclose NFC communication using the ISO 14443 standard for contactless payments as explained supra. Thus, they both use the same protocol. Huang is primarily focused on MST payments but acknowledges the capability for smartphones to make NFC payments if the POS terminal had such functionality. Huang also explains the lack of NFC functionality of POS terminals as the motivation for MST. Huang, ¶ [0003]. Wall is focused exclusively on NFC payments. Wall, ¶ [0003]. NFC and MST technologies are operated by separate antennas within the same device as explained supra. The functionality of NFC to respond when proximate to a magnetic field of an NFC-enabled POS terminal while MST is operating is also supported because (1) NFC functionality is not limited by MST functionality (the components are distinct) and (2) NFC functionality operates on a law of physics to detect “proximity”, namely Faraday’s Law. Meaning, “[w]hen the contactless device 120 is placed within the RF field of the device reader 115, the contactless device 120 detects the RF field generated by the device reader 115.” Final Act. 10 (citing Wall
Conclusion
For the above reasons, it is believed that the rejection should be affirmed.
Respectfully submitted,
/JAMES H MILLER/Examiner, Art Unit 3694 
                                                                                                                                                                                                 Conferees:
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624            
                                                                                                                                                                                            /BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.